﻿156.	 Mr. President, I should like to take this opportunity to offer you my congratulations on your election to preside over this session of the General Assembly. Your election not only represents a tribute to you personally but also does honour to your country, Yugoslavia, with which Uruguay has maintained cordial relations for many years.
157.	On behalf of my delegation, I should also like to hail the accomplishments of the Secretary-General of the United Nations, Mr. Kurt Waldheim, and in that connexion to lay particular emphasis on his enduring concern for the political and economic problems of the developing countries.
158.	Thirty-two years ago, we, the peoples of the United Nations, resolved
 ... to save succeeding generations from the scourge of war ... to reaffirm faith in fundamental human rights ... in the equal rights of men and women and of nations large and small, to establish conditions under which justice and respect for ... treaties ... can be maintained, to promote social progress and better standards of life in larger freedom, and... to practise tolerance and live together in peace with one another as good neighbours ... .
Since that time, those high aspirations have represented the focal-point of our endeavours and the hope of our peoples. The balance-sheet of achievements to date would show important gains on the credit side, but on the debit side it would draw attention to much that remains to be done.
159.	Notwithstanding the lapse of time and the work accomplished, the world is at present living in the midst of crisis which is both moral and material; it is sick not only in spirit but also in the state of its economy. As was the case 32 years ago, the anxious eyes of the whole world are once again focused on those same high goals and objectives for national and international well-being and on the practical results flowing from our deliberations and our work-because there is no other reality or dream of which they can take hold.
160.	As on other occasions, the present session will permit us to measure the throb of the political realities faced by countries, as set forth by their heads of delegation. This shows clearly that this United Nations forum continues to be universally recognized as representing the best hope for the resolution of conflicts and antagonisms, for encouraging closer and more productive relations among nations, and for promoting mutually beneficial international co-operation in the economic and social fields. That was the hope of our predecessors when they signed the historic Charter of the United Nations in San Francisco.
161.	Therefore let us not be diverted from that hope or that struggle because we will vitiate what has been achieved to date and compromise everything that remains to be done. Let us rather dedicate ourselves anew to all that yet remains to be done. That is surely our first and heaviest present responsibility, and it can be neither diluted nor dodged. We are starting this new session in the belief that acute problems are looming which place in jeopardy the long and arduous work of our Organization for the achievement of peace and justice in the international community and that solutions to those problems must be found if the Organization's goals and objectives are to be attained.
162.	I should like to refer briefly to the most important of those problems which can be solved only through the participation of all in collective and concerted action.
163.	Until a more healthy and just economy can be guaranteed, it will not be possible for the world to achieve lasting stability and peace. It was therefore encouraging to learn from the declaration of the Heads of State of the principal developed countries at the Downing Street
Summit Conference in London last May that the world economy could only achieve sustained and even growth provided the less industrialized countries participated therein, in so far as the well-being of the developing and the developed is interlinked as world prosperity is a single and indivisible whole. Even a superficial analysis shows, however, that the practical progress achieved during the past year is not consistent with the proposals for reform implicit in those declarations.
164.	In reality, North-South relations continue to be of marginal interest to the advanced countries, except as regards the supply of certain important raw materials, such as petroleum. As Uruguay has pointed out in the past, substantial differences of approach remain, sad they prevent effective progress towards satisfactory solutions.
165.	In the opinion of Uruguay, the North-South dialogue cannot neglect the grave problems of the middle-income developing countries, whose efforts to achieve more satisfactory growth rates and living standards for their populations have been thwarted by recent changes in the world economy, by the reality of international trade bristling with useless barriers, and by the inexcusable lack of financial assistance.
166.	The developing countries—as much as or, indeed, more than any others—stand in need of a properly functioning international system organized on just foundations which will not prejudice their sustained economic growth but will assist them to exploit their own material and human resources.
167.	Uruguay has launched a vigorous effort to open up its economy with a view to overcoming the rigid limitations within the domestic market. It- has accordingly lowered substantially the protective barriers against imports and is at the same time trying to promote exports of manufactured and semi-manufactured products in which it enjoys a competitive advantage; it has achieved conspicuous success with a number of those product lines.
168.	Unfortunately, it is becoming increasingly evident that that effort is running into the strongest opposition, in the form of proliferating and constantly increasing protectionist measures in the principal world markets.
169.	There is much talk about the advantages of free trade. Such proclamations become a mockery when the structure of 'production and trade in a sector of such importance to humanity as agriculture-in which the natural advantages of the developing countries offer the possibility of optimum efficiency levels—is constantly distorted and shackled by the developed countries through a multiplicity of practices, which in effect negates free trade.
170.	Today more than ever the world food problem cannot be solved by stimulating expensive agricultural production in certain developed countries behind tariff and non-tariff barriers, subsidies and support prices, as the need will arise at a later stage to dispose of the agricultural surpluses thus encouraged, through the use of  dumping  prices and even, on occasion, by unilaterally labelling them as development assistance. Instead of alleviating the world food problem, such actions aggravate it by disorganizing markets and by interfering with the growth of the productive capacity of the developing countries in an area in which they have a clear comparative advantage.
171.	While the developing countries are faced with the daily threat of protectionist barriers, the dialectics unleashed within the framework of the North-South dialogue are of little relevance.
172.	The developing countries are seriously handicapped by the present lack of rules which would take proper account of their situation and which would be respected by the industrialized nations. The developed countries are protected by their economic weight against the protectionist designs of their trading partners. Their capacity for retaliation represents an effective deterrent. But this factor is of no help to the great majority of the developing countries which can do little or nothing to defend themselves but nevertheless risk becoming proving-grounds for the protectionist experiments of the developed countries.
173.	Uruguay supports the international organization of production and trade in raw materials in accordance with an integrated programme which would take account of development targets, and also the establishment of a common fund which would serve as a fundamental instrument for achieving those goals.
174.	The restructuring of the world financial system should also be designed to assist development and in particular should make it free from all political considerations, bearing in mind that by their very nature the latter should be kept separate from financial programmes.
175.	The events of recent years have had a serious impact on the developing countries, which have been damaged by the loss of stability in exchange rates and by the abandonment in practice of the prohibition on competitive devaluations, without gaining offsetting advantages from the creation of international liquidity.
176.	The creation of international reserves should correspond to the needs of real, potential and non-inflationary growth of production and world trade; but above all it should serve the overriding objective of stimulating development.
177.	At this point it is relevant to mention that one of the major defects of the North-South dialogue is rooted in the apparently intentional lack of co-operation shown by a substantial group of countries in this particular area.
178.	The problem of development concerns not only the Western world, and attempts to make it appear so must be firmly rejected. The economic structure of the socialist countries does not represent a real obstacle to their participation in efforts to assist development, in the same way as a state monopoly of trade cannot reasonably hinder support to such efforts.
179.	The international community should not accept with passive indifference that one group of nations should adhere to commercial practices in their dealings with the developing countries while, at the same time, justifying severe condemnation of the same practices when applied by market-economy countries.
180.	To the extent that their present commercial practices force the developing countries to remain suppliers of natural raw materials from whom no products containing any added value are purchased, the developed socialist countries are placing obstacles in the way of the development of the industrially less advanced countries and are hurting the living standards of their inhabitants.
181.	There is no question but that drastic action must be taken on such questions as the burden of debt of the developing countries, the maintenance of the purchasing power of their export earnings, as well as in matters of trade, industrialization, agriculture, food, the transfer of technology, the restructuring of raw material markets, the negotiation of the Integrated Programme and the common fund, development assistance and the fight against inflation.
182.	The list of economic questions to which I have just referred makes it imperative that efforts should be continued which will test the efficacy of the present economic system of the United Nations as the principal forum for negotiations in the North-South dialogue.
183.	International terrorism continues to present a grave threat. A few months ago Uruguay took part in the most recent meeting of the Ad Hoc Committee on International Terrorism, and it is a matter of regret that no common political will could be found to face up to this modern scourge of humanity.
184.	As the representative of a country which endured more than its share of terrorist violence and which saw the traditional values of an open, united and democratic society threatened by it, I believe that our Organization should express its collective and most energetic repudiation of such hate-inspired forms of aggression and should encourage universal respect for law and order.
185.	If all nations do not co-operate in the observance of those principles, then disintegration and chaos will rule society with all their terrible consequences, and the United Nations will suffer a severe blow to its prestige, already weakened by the vacillations of many Members, and even by the covert or open support given by others to those who commit terrorist acts.
186.	Even the most noble cause of the liberation of peoples is tainted when recourse is had to certain repugnant forms of violence which, in the main, strike down innocent people, and represent a flagrant violation of human rights and of those other goals and objectives of our Organization which I mentioned earlier.
187.	Uruguay has always been a strong supporter of human rights and, from the early days of the United Nations, has striven to find the most effective means of implementing the provisions of the Charter and of the Universal Declaration of Human Rights. Uruguay accordingly proposed the establishment of a truly international legal body which would advise on all cases of violations of human rights and would set up a consultative mechanism to prevent unlawful interference or intervention. That proposal, submitted more than 20 years ago, was later taken up by Costa Rica which, using the same principles as a basis, gave it the new form of United Nations High Commissioner for Human Rights. Uruguay, together with Costa Rica-known for its clear humanist principles-has continued work on this idea which, although it could not be implemented, nevertheless remains alive, and we give it our renewed support.
188.	Notwithstanding this background, we have in recent years been the object of an international campaign of slander which sought to pervert the meaning of the crisis which beset our country in such a way as to give the impression that the framework of one of the exemplary societies in matters of social justice and respect for human rights had been fundamentally changed.
189.	On that point, I would like to state that Uruguay was forced to carry out a hard struggle against subversion and foreign intervention without the slightest support from even the traditional allies of the free world.
190.	Today the skies are clearing and our Republic is on the road back to full institutional normality following a period when overriding reasons of necessity and emergency forced us to take certain temporary measures as an unavoidable duty of national survival.
191.	We were, and continue to be, the only actors in a drama involving the defence of our national character in which we are not prepared to admit either foreign admonitions or ideas. In the field of human rights we have, with a great effort, maintained a normal dialogue in which we have always played the role of inspirer and active participant.
192.	In maintaining and increasing the degree of protection for human rights-which never lost their force in Uruguay—and in correcting unavoidable short-comings, the members of my Government have the moral support of their own consciences and their incorruptible sense of responsibility.
193.	At the same time Uruguay takes a firm stand of principle against the politicization of the issue of human rights and is opposed to any attempt-no matter from what quarter-to employ it as an excuse for interference in the internal affairs of States and, in particular, in their political process or as a form of aggression against their sovereignty, independence or integrity.
194.	Full respect for fundamental human rights and liberties must be completely independent of the internal procedures of States and of systems they may have found it necessary to adopt within the limits of their respective sovereignty.
195.	Protection for those rights and liberties represents an international obligation of binding character and therefore, under international law, it is the responsibility of every State, within the area of its exclusive authority, to adopt such measures as it may find appropriate to implement its international obligations in this as in any other matter.
196.	Uruguay also categorically confirms its traditional principles in so far as it does not accept discrimination- whether racial or otherwise—no matter what reasons are used in justification or in what regions they may be practised.
197.	The difficult situation in the Middle East is a matter of special concern to my Government as its excessive prolongation threatens peace and international security.
198.	My delegation has taken the opportunity of expressing Uruguay's views on this problem during other sessions of the General Assembly, and I would like to repeat these today.
199.	From a purely legal point of view, it is clear that military victory confers no rights and, still less, territorial rights. Accordingly, the community of nations accepts the principle that each has the right to live in peace, within secure and recognized borders, enjoying respect for its existence, sovereignty, integrity and independence.
200.	In any examination of the over-all problem of the Middle East, account must be taken, both on political and human grounds, of the fate of the Palestinian people, and formulas must be found within the framework of the peace negotiations which will secure their legitimate aspirations.
201.	We believe that those directly interested should, as soon as possible, negotiate appropriate and just understandings based on the principles of international law with a view to finding a comprehensive solution to this question, so that finally a fully adequate peace agreement can be achieved in this area.
202.	The agenda of the present session contains more than 20 items on disarmament, on which the General Assembly has in the past expressed its views.
203.	It seems to us that the peoples of the world are under the impression that disarmament is exclusively a subject for rhetoric which they support as a matter of course as a. worthy cause, whereas the reality is that, with the passage of time and contrary to what might be hoped, armaments of an increasingly sophisticated and deadly nature are escalating in all regions of the globe.
204.	For a variety of reasons, vast amounts of the incomes of States and -the resources of mankind are poured into the stockpiling of means of destruction, while millions of human beings are dying in the streets for lack of food and while others exist in subhuman conditions for lack of proper integral development.
205.	It is urgently necessary in this field as in others to achieve solid results which will not only serve to maintain international peace and security but will permit us to continue to speak with moral authority and to rely upon the confidence of our peoples on an item so perverted by reality.
206.	If within the framework of known strategic concepts the maintenance of international peace and security has hitherto depended on an equilibrium of force or power of an assumed permanence dictated by the technical and 
scientific advances of our era, it is surely time to buttress this equilibrium with more solid support, while renouncing—in a sincere and tangible form—all designs aimed at domination, conquest and political expansion. Such a course of action would not only have favourable repercussions on the different items which together represent the field of disarmament but it would also free vast potential resources in every country of the world, for the creation of entire societies-more just and happier in character-to the benefit of peoples and the whole of humanity.
207.	Our Organization is at present making preparations for the special session of the General Assembly devoted to disarmament, to which we, as a small nation, give special importance.
208.	In this regard I wish to reaffirm the function of law as a fundamental factor in the agreements which are to be studied and adopted next year. I speak not only of law as an abstract; technical formula but also of its essential corollary: the implementation of international justice through its highest tribunal, the International Court of Justice.
209.	Uruguay has repeatedly confirmed its international role, which has always been based on those principles and, more than 50 years ago, it was the first country to accept without reservations the jurisdiction of the then Permanent Court of International Justice. Faithful to those principles,  my country will strive to ensure that the Court is given the primary function of resolving the problems which will flow from future agreements in the field of disarmament.
210.	I have already referred to many important matters which, in our opinion, still require to be faced or resolved if we are to achieve a just and peaceful international community, but I would be ignoring the realities of the international situation if I failed to mention the positive steps which have been taken by Member States in the pursuit of the known and well-defined purposes of our Organization in the field of the peaceful settlement of disputes and the revision of treaties sanctifying unjust situations. I am referring in particular to the Treaties on the Panama Canal, recently agreed upon between a brother country of Latin America and the United States of America.
211.	My Government takes particular pleasure in the agreement reached between the parties in so far as—with the blessing of the whole international community—it has brought to an end one of the historical disputes of this hemisphere, as was also the case with the Treaty on the River Plate between my country and the Argentine Republic. Faith in dialogue between States, in peaceful solutions and in justice has thus been reconfirmed.
212.	We hope that other pending questions will soon be resolved, such as the granting of access to the sea to Bolivia, the situation in the Malvinas and the question of Belize.
213.	My Government attaches special importance to the forthcoming seventh session of the Third United Nations Conference on the Law of the Sea and believes that it represents a decisive step in the process of building the new juridical order which will regulate the activities of States.
214.	My Government also attaches particular importance to the establishment of the exclusive economic zone and the new institution to be established under the law of the sea. This will not follow the classic pattern, as the area in question is neither territorial sea nor high sea and is therefore to be placed under a special legal system.
215.	I should like to emphasize that any text which hopes to be successful must be based on the sui generis nature of the exclusive economic zone. This special juridical character represents the fair balance between all the legitimate rights and interests involved.
216.	The coexistence of sovereign rights and exclusive jurisdiction, on the one hand, and of liberties and related rights, on the other, calls for a special system in which both groups of interest must be given clear guarantees, with a precise distribution of the related residuary rights; this system must completely clarify this new formulation of the sovereignty-liberty equation, always within the framework of basic institutions of the law of the sea.
217.	The integrated text for purposes of negotiation which was put together during the sixth session of the Conference, without prejudice to the reservations called for by certain of its provisions, represents an acceptable basis for continuing negotiations towards the conclusion of a draft convention.
218.	Having said that, I would like to repeat that it is the decision of my Government to encourage the building of peaceful order on the oceans.
219.	I hope that the concrete examples I have cited will serve as a stimulus and as a source of inspiration in the future as we face the serious problems menacing the international community. Some of them call for speedy clarification. I am referring in particular to such problems as international subversion and terrorism, racial discrimination, the international economic order and the situations which have developed in the Middle East and in southern Africa.
220.	If, as I believe, we continue to have sufficient will to maintain international peace and security, we must confront those problems immediately, in all sincerity and understanding, remembering that mankind, notwithstanding differences, is, in our era, increasingly reluctant to tolerate injustice in any form.
221.	Before leaving this rostrum, allow me to express the sentiments of the Uruguayan people by paraphrasing the words of our illustrious Rodo: I leave here my ardent prayer that the symbol of the United Nations will rise in ever more serene skies; that its splendour will illuminate ever purer glories, ever wiser laws, ever more abundant crops, more freedom and greater happiness; and that, shedding its light on the permanent harmony which flows from love and justice, it will maintain for current and future generations of humanity a better, more beautiful and a greater order than any that the world has hitherto seen form and dissolve as the centuries roll on.
 

